Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

CRESTWOOD MIDSTREAM PARTNERS LP

AND

AIRCRAFT SERVICES CORPORATION

DATED AS OF JULY 19, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I.      DEFINITIONS   

Section 1.1

  Definitions      1   

Section 1.2

  Registrable Securities      3   

Section 1.3

  Right and Obligations      4      ARTICLE II.      REGISTRATION RIGHTS   

Section 2.1

  Registration      4   

Section 2.2

  Piggyback Rights      7   

Section 2.3

  General Procedures for Underwritten Offering      8   

Section 2.4

  Sale Procedures      9   

Section 2.5

  Cooperation by Holders      12   

Section 2.6

  Restrictions on Public Sale by Holders of Registrable Securities      12   

Section 2.7

  Expenses      12   

Section 2.8

  Indemnification      13   

Section 2.9

  Rule 144 Reporting      15   

Section 2.10

  Transfer or Assignment of Registration Rights      15   

Section 2.11

  Limitation on Subsequent Registration Rights      16      ARTICLE III.     
MISCELLANEOUS   

Section 3.1

  Communications      16   

Section 3.2

  Successor and Assigns      17   

Section 3.3

  Assignment of Rights      17   

Section 3.4

  Recapitalization, Exchanges, Etc. Affecting the Units      17   

Section 3.5

  Aggregation of Restricted Units      17   

Section 3.6

  Specific Performance      17   

Section 3.7

  Counterparts      17   

Section 3.8

  Headings      18   

Section 3.9

  Governing Law      18   

Section 3.10

  Severability of Provisions      18   

Section 3.11

  Entire Agreement      18   

Section 3.12

  Amendment      18   

Section 3.13

  No Presumption      18   

Section 3.14

  Obligations Limited to Parties to Agreement      18   

Section 3.15

  Interpretation      19   

Section 3.16

  Equal Treatment of Holders      19   

 

i



--------------------------------------------------------------------------------

Exhibit

Exhibit A – Selling Unitholder Notice and Questionnaire

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of July 19, 2013, by and between CRESTWOOD MIDSTREAM PARTNERS LP, a Delaware
limited partnership (“Crestwood”), and AIRCRAFT SERVICES CORPORATION, a Nevada
corporation (“EFS”).

WHEREAS, this Agreement is made in connection with the entry into the Amended
and Restated Limited Liability Company Agreement of Crestwood Niobrara LLC by
and between Crestwood and EFS (the “Company Agreement”); and

WHEREAS, Crestwood has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of EFS pursuant to the Company
Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Company Agreement. The terms set forth
below are used herein as so defined:

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the recitals hereof.

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in New York City, New York, are authorized or obligated by law to
close.

“Closing Date” means the date of issuance of any Redemption Units.

“CMLP Units” has the meaning given that term in the Company Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Company Agreement” has the meaning specified therefor in the recitals hereof.

“Crestwood” has the meaning specified therefor in the recitals hereof.



--------------------------------------------------------------------------------

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval System of
the Commission, or any successor system thereto.

“Effectiveness Period” has the meaning specified therefor in Section 2.1(a).

“EFS” has the meaning specified therefor in the recitals hereof.

“Holder” means the record holder of any Registrable Securities.

“Holder Underwiter Registration Statement” has the meaning specified therefor in
Section 2.4(l).

“Included Registrable Securities” has the meaning specified therefor in
Section 2.2(a).

“Liquidated Damages” has the meaning specified therefor in Section 2.1(b).

“Liquidated Damages Multiplier” has the meaning specified therefor in
Section 2.1(b).

“Losses” has the meaning specified therefor in Section 2.7(a).

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

“Parity Securities” has the meaning specified therefor in Section 2.2(b).

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Crestwood, dated as of February 19, 2008, as amended by
the First Amendment to Second Amended and Restated Agreement of Limited
Partnership of Crestwood, dated as of October 4, 2010, as further amended by the
Second Amendment to Second Amended and Restated Agreement of Limited Partnership
of Crestwood, dated as of April 1, 2011, and as further amended by the Third
Amendment to Second Amended and Restated Agreement of Limited Partnership of
Crestwood, dated as of January 8, 2013, as further amended or restated from time
to time, including in connection with the consummation of the transactions
contemplated by that certain Agreement and Plan of Merger by and among Crestwood
and certain of its Affiliates and Inergy, L.P. and certain of its Affiliates,
dated as of May 5, 2013.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Piggyback Opt-out Notice” has the meaning specified therefor in Section 2.2(a).

“Redemption Price” has the meaning specified therefor in Section 2.1(b).

“Redemption Units” means the CMLP Units to be issued to any EFS Member pursuant
to (i) Section 4.04(b) of the Company Agreement, (ii) Section 4.04(d)(ii)(A) of
the Company Agreement or (iii) Section 4.04(d)(iii) of the Company Agreement.

 

2



--------------------------------------------------------------------------------

“Registrable Securities” means (i) the Redemption Units and (ii) any CMLP Units
issued as payment of Liquidated Damages pursuant to Section 2.1, all of which
Registrable Securities are subject to the rights provided herein until such time
as such securities cease to be Registrable Securities pursuant to Section 1.2.

“Registration Expenses” has the meaning specified therefor in Section 2.7(b).

“Resale Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time, including as permitted by Rule 415 under the Securities Act (or
any similar provision then in force under the Securities Act).

“Selling Expenses” has the meaning specified therefor in Section 2.7(b).

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.7(a).

“Target Effective Date” has the meaning specified therefor in Section 2.1(b).

“Trigger Event” means the delivery of (i) a CMLP Unit Redemption Notice; (ii) a
Consideration Election Notice indicating that the Crestwood Member has elected
to acquire any or all of the then-outstanding Series A Preferred Units or Series
B Preferred Units through the issuance of CMLP Units in accordance with
Section 4.04(b) of the Company Agreement; or (iii) written notice from the
Crestwood Member that it is making an election pursuant to Section 4.04(d)(iii)
of the Company Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Resale Registration Statement) in which CMLP Units are sold to an underwriter on
a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

“Walled Off Person” has the meaning specified therefor in Section 2.6.

“WKSI” means a well-known seasoned issuer (as defined in the rules and
regulations of the Commission).

Section 1.2 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering the Registrable
Security becomes or is declared effective by the Commission and the Registrable
Security has been sold or disposed of pursuant to such effective registration
statement; (b) when such Registrable Security has been disposed of pursuant to
any section of Rule 144 (or any similar provision then in force) under the
Securities Act; (c) when such Registrable Security has been disposed of in a
private transaction pursuant to which the transferor’s rights have not been
assigned to the transferee in accordance with Section 2.10; (d) when such
Registrable Security is held by Crestwood or its Subsidiaries; or (e) the date
on which such Registrable Security may be sold pursuant to any

 

3



--------------------------------------------------------------------------------

section of Rule 144 under the Securities Act (or any similar provision then in
force under the Securities Act) without any restriction (including, if the
Holder is an Affiliate of Crestwood, restrictions that apply to sales by
Affiliates).

Section 1.3 Right and Obligations. Except for the rights and obligations under
Section 2.8, all rights and obligations of each Holder under this Agreement, and
all rights and obligations of Crestwood under this Agreement with respect to
such Holders, shall terminate when such Holder is no longer a Holder.

ARTICLE II.

REGISTRATION RIGHTS

Section 2.1 Registration.

(a) Request for Filing and Deadline To Become Effective. As soon as practicable
following the occurrence of a Trigger Event, Crestwood shall, within 30 days,
prepare and file a Resale Registration Statement under the Securities Act with
respect to all of the Registrable Securities. The Resale Registration Statement
filed pursuant to this Section 2.1(a) shall be on such appropriate registration
form of the Commission that Crestwood is eligible to use, as reasonably selected
by Crestwood. Crestwood shall use its commercially reasonable efforts to cause
the Resale Registration Statement to become effective as soon as practicable.
Crestwood will use its commercially reasonable efforts to cause the Resale
Registration Statement filed pursuant to this Section 2.1 to be continuously
effective under the Securities Act until all Registrable Securities covered by
the Resale Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”). The Resale Registration Statement when declared
effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (and, in the
case of any prospectus contained in such Resale Registration Statement, in the
light of the circumstances under which a statement is made). As soon as
practicable following the date that the Resale Registration Statement becomes
effective, but in any event within two Business Days of such date, Crestwood
shall provide the Holders with written notice of the effectiveness of the Resale
Registration Statement.

(b) Failure To Become Effective. If the Resale Registration Statement required
by Section 2.1(a) does not become or is not declared effective on or before the
60th day following the date it is initially filed pursuant to Section 2.1(a)
(the “Target Effective Date”), then Crestwood shall pay each Holder (with
respect to the Redemption Units of each such Holder), as liquidated damages and
not as a penalty, (i) for each non-overlapping 30-day period for the first
60 days following the Target Effective Date, an amount equal to (A) 0.25% times
(B) the product of (x) the CMLP Unit Price used to calculate the number of
Redemption Units issued following the occurrence of the applicable Trigger Event
(the “Redemption Price”) times (y) the number of Redemption Units then held by
such Holder that may not otherwise be disposed of pursuant to Rule 144 without
any restriction, including, if the Holder is an Affiliate of Crestwood,
restrictions that apply to sales by Affiliates (such product of (x) and
(y) being the “Liquidated Damages Multiplier”), and (ii) for each
non-overlapping 30-day period beginning on

 

4



--------------------------------------------------------------------------------

the 61st day following the Target Effective Date, with such payment amount
increasing by an additional amount equal to 0.25% times the Liquidated Damages
Multiplier per non-overlapping 30-day period for each subsequent 60 days (i.e.,
0.5% for 61-120 days, 0.75% for 121-180 days, and 1.0% thereafter) up to a
maximum amount equal to 1.0% times the Liquidated Damages Multiplier per
non-overlapping 30-day period (the “Liquidated Damages”); provided that the
aggregate amount of Liquidated Damages payable by Crestwood per Redemption Unit
may not exceed 5.0% of the Redemption Price. The Liquidated Damages payable
pursuant to the immediately preceding sentence shall be payable within ten
Business Days after the end of each such non-overlapping 30-day period. Any
Liquidated Damages (including any Liquidated Damages payable pursuant to
Section 2.1(e)) shall be paid to each Holder in cash; provided, however, that if
(A) Crestwood certifies that it is unable to pay Liquidated Damages in cash
because such payment will violate a covenant in an existing credit agreement or
other indebtedness or (B) the Resale Registration Statement has not become
effective by the Target Effective Date solely as a result of or in connection
with a position, determination or action of the Commission with respect to the
Resale Registration Statement, and the cure for such failure is beyond the
control of Crestwood, then Crestwood may, in its sole discretion, pay the
Liquidated Damages in kind in the form of the issuance of additional CMLP Units.
Upon any issuance of CMLP Units as Liquidated Damages, Crestwood shall
(i) prepare and file an amendment to the Resale Registration Statement prior to
its effectiveness adding such CMLP Units to such Resale Registration Statement
as additional Registrable Securities and (ii) prepare and file a supplemental
listing application with the NYSE (or such other market on which the Registrable
Securities are then listed and traded) to list such additional CMLP Units. The
determination of the number of CMLP Units to be paid as Liquidated Damages shall
be based upon the CMLP Unit Price, determined as of the date on which the
Liquidated Damages payment is due. The payment of Liquidated Damages under this
Section 2.1(b) and Section 2.1(e) to a Holder shall cease at such time as the
Resale Registration Statement becomes or is declared effective by the Commission
or at such time as the securities included on the Resale Registration Statement
are no longer Registrable Securities or may be disposed of pursuant to Rule 144
without any restriction (including, if the Holder is an Affiliate of Crestwood,
restrictions that apply to sales by Affiliates), and shall be prorated for any
period of less than 30 days in which the Liquidated Damages cease.

(c) Waiver of Liquidated Damages. If Crestwood is unable to cause a Resale
Registration Statement to become effective by the Target Effective Date as a
result of an acquisition, merger, reorganization, disposition or other similar
transaction, then Crestwood may request a waiver of the Liquidated Damages,
which may be granted by the consent of the Holders of a majority of the
outstanding Registrable Securities that have been included on such Resale
Registration Statement, in their sole discretion, and such waiver shall apply to
all the Holders of Registrable Securities included on such Resale Registration
Statement.

(d) Delay Rights. Notwithstanding anything to the contrary contained herein,
Crestwood may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Resale Registration Statement, suspend such
Selling Holder’s use of any prospectus that is a part of the Resale Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Resale Registration Statement but may
settle any previously made sales of Registrable Securities) if (i) Crestwood is
pursuing

 

5



--------------------------------------------------------------------------------

an acquisition, merger, reorganization, disposition or other similar transaction
and Crestwood determines in good faith that Crestwood’s ability to pursue or
consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in the Resale Registration Statement or
(ii) Crestwood has experienced some other material non-public event the
disclosure of which at such time, in the good faith judgment of Crestwood, would
materially adversely affect Crestwood; provided, however, in no event shall the
Selling Holders be suspended from selling Registrable Securities pursuant to the
Resale Registration Statement for a period that exceeds an aggregate of 60 days
in any 180-day period or 105 days in any 365-day period, in each case, exclusive
of days covered by any lock-up agreement executed by a Selling Holder in
connection with any Underwritten Offering. Upon disclosure of such information
or the termination of the condition described above, Crestwood shall provide
prompt notice to the Selling Holders whose Registrable Securities are included
in the Resale Registration Statement, and shall promptly terminate any
suspension of sales it has put into effect and shall take such other reasonable
actions to permit registered sales of Registrable Securities as contemplated in
this Agreement.

(e) Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Resale
Registration Statement as a result of a suspension pursuant to Section 2.1(d) in
excess of the periods permitted therein or (ii) the Resale Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded within 60 days by a post-effective amendment
pursuant thereto, a supplement to the prospectus or a report filed with the
Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act,
then until the suspension is lifted or a post-effective amendment, supplement or
report is filed with the Commission and declared effective, but not including
any day on which a suspension is lifted or such amendment, supplement or report
is declared effective, if applicable, Crestwood shall owe the Holder an amount
equal to the Liquidated Damages, following the earlier of (i) the date on which
the suspension period exceeded the permitted period or (ii) the 61st day after
the Resale Registration Statement ceased to be effective or failed to be useable
for its intended purposes. All of the provisions in Section 2.1(b) with respect
to the payment of the Liquidated Damages, including the time period in which
payments are due, shall be applicable to the Liquidated Damages payable
hereunder. For purposes of this Section 2.1(e), a suspension shall be deemed
lifted on the date that notice that the suspension has been lifted is delivered
to the Holders pursuant to Section 3.1.

(f) Termination of Rights. Other than as set forth otherwise in this Agreement,
a Holder’s rights (and any transferee’s rights pursuant to Section 2.10) under
this Section 2.1, including rights to Liquidated Damages (other than Liquidated
Damages owing but not yet paid), shall terminate upon the termination of the
Effectiveness Period.

(g) No Demand Rights. Notwithstanding any other provision of this Agreement, no
Holder of Registrable Securities shall be entitled to any “demand” rights or
similar rights that would require Crestwood to effect an Underwritten Offering
solely on behalf of such Holder.

 

6



--------------------------------------------------------------------------------

Section 2.2 Piggyback Rights.

(a) Underwritten Offering Piggyback Rights. If at any time during the
Effectiveness Period, Crestwood proposes to file (i) a registration statement
other than the Resale Registration Statement contemplated by Section 2.1(a), or
(ii) a prospectus supplement to an effective registration statement, so long as
Crestwood is a WKSI at such time or, whether or not Crestwood is a WKSI, so long
as the Registrable Securities were previously included in the underlying shelf
registration statement or are included on an effective Resale Registration
Statement, or in any case in which Holders may participate in such offering
without the filing of a post-effective amendment, in each case, for the sale of
CMLP Units in an Underwritten Offering for its own account and/or another
Person, other than (A) a registration relating solely to employee benefit plans,
(B) a registration relating solely to a Rule 145 transaction, or (C) a
registration on any registration form that does not permit secondary sales, then
as soon as practicable following the engagement of counsel by Crestwood to
prepare the documents to be used in connection with an Underwritten Offering,
Crestwood shall give notice (including notification by electronic mail) of such
proposed Underwritten Offering to each Holder owning more than $10.0 million of
then-outstanding Registrable Securities, calculated on the basis of the
Redemption Price, determined as of the date of such notice, and such notice
shall offer each such Holder the opportunity to participate in any Underwritten
Offering and to include in such Underwritten Offering such number of Registrable
Securities (the “Included Registrable Securities”) as each such Holder may
request in writing, subject to any registration rights existing prior to the
occurrence of a Trigger Event and customary underwriter cutbacks; provided,
however, that Crestwood shall not be required to provide such opportunity (i) to
any such Holder that does not offer a minimum of $10.0 million of Registrable
Securities (based on the Redemption Price), or (ii) to such Holders if Crestwood
has been advised by the Managing Underwriter that the inclusion of Registrable
Securities for sale for the benefit of the Holders will have an adverse effect
on the price, timing or distribution of the CMLP Units in the Underwritten
Offering, then the amount of Registrable Securities to be offered for the
accounts of Holders shall be determined based on the provisions of
Section 2.2(b). Any notice required to be provided in this Section 2.2(a) to
Holders shall be provided on a Business Day pursuant to Section 3.1 and receipt
of such notice shall be confirmed by the Holder. The Holder will have two
Business Days (or one Business Day in connection with any overnight or bought
Underwritten Offering) after notice has been delivered to request in writing the
inclusion of Registrable Securities in the Underwritten Offering. If no written
request for inclusion from a Holder is received within the specified time, each
such Holder shall have no further right to participate in such Underwritten
Offering. If, at any time after giving written notice of its intention to
undertake an Underwritten Offering and prior to the closing of such Underwritten
Offering, Crestwood shall determine for any reason not to undertake or to delay
such Underwritten Offering, Crestwood may, at its election, give written notice
of such determination to the Selling Holders and, (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering. Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to Crestwood
of such withdrawal at or prior to the time of pricing of such Underwritten
Offering.

 

7



--------------------------------------------------------------------------------

Any Holder may deliver written notice (a “Piggyback Opt-Out Notice”) to
Crestwood requesting that such Holder not receive notice from Crestwood of any
proposed Underwritten Offering; provided, however, that such Holder may later
revoke any such Piggyback Opt-Out Notice in writing. Following receipt of a
Piggyback Opt-Out Notice from a Holder (unless subsequently revoked), Crestwood
shall not be required to deliver any notice to such Holder pursuant to this
Section 2.2(a) and such Holder shall no longer be entitled to participate in
Underwritten Offerings by Crestwood pursuant to this Section 2.2(a). EFS shall
be deemed to have delivered a Piggyback Opt-Out Notice as of the date hereof.

(b) Priority of Piggyback Rights. If the Managing Underwriter or Underwriters of
any proposed Underwritten Offering advises Crestwood that the total amount of
Registrable Securities that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the CMLP Units offered or the market for the CMLP Units, then
the CMLP Units to be included in such Underwritten Offering shall include the
number of Registrable Securities that such Managing Underwriter or Underwriters
advises Crestwood can be sold without having such adverse effect, with such
number to be allocated (i) first, to Crestwood and, (ii) second, pro rata among
the Selling Holders who have requested participation in such Underwritten
Offering and any other holder of securities of Crestwood having rights of
registration that are neither expressly senior nor subordinated to the
Registrable Securities (the “Parity Securities”). The pro rata allocations for
each Selling Holder who has requested participation in such Underwritten
Offering shall be the product of (A) the aggregate number of Registrable
Securities proposed to be sold in such Underwritten Offering multiplied by
(B) the fraction derived by dividing (x) the number of Registrable Securities
owned on the Closing Date by such Selling Holder by (y) the aggregate number of
Registrable Securities owned on the Closing Date by all Selling Holders plus the
aggregate number of Parity Securities owned on the Closing Date by all holders
of Parity Securities that are participating in the Underwritten Offering.

(c) Termination of Piggyback Registration Rights. The piggyback rights under
Section 2.2 will terminate at the earlier of (i) with respect to a Holder, the
time at which such Holder and its Affiliates own less than $10.0 million of
Registrable Securities (based on the Redemption Price) or (ii) the CMLP Units
cease to be Registrable Securities. When a Holder, together with any of its
Affiliates who are also Holders, owns less than $10.0 million of Registrable
Securities that are CMLP Units (based on the Redemption Price), it must notify
Crestwood.

Section 2.3 General Procedures for Underwritten Offering. In connection with any
Underwritten Offering under this Agreement, Crestwood shall be entitled to
select the Managing Underwriter or Underwriters in its sole discretion. In
connection with an Underwritten Offering contemplated by this Agreement in which
a Selling Holder participates, each Selling Holder and Crestwood shall be
obligated to enter into an underwriting agreement with the Managing Underwriter
or Underwriters that contains such representations, covenants, indemnities and
other rights and obligations as are customary in underwriting agreements for
firm commitment offerings of equity securities. No Selling Holder may
participate in an Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,

 

8



--------------------------------------------------------------------------------

indemnities and other documents reasonably required under the terms of such
underwriting agreement. Each Selling Holder may, at its option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, Crestwood to and for the benefit of such underwriters also be made to
and for such Selling Holder’s benefit and that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also be conditions precedent to its obligations. No Selling Holder
shall be required to make any representations or warranties to or agreements
with Crestwood or the underwriters other than representations, warranties or
agreements regarding such Selling Holder, its authority to enter into such
underwriting agreement and to sell, and its ownership of the securities being
registered on its behalf and its intended method of distribution and any other
representation required by law. If any Selling Holder disapproves of the terms
of an Underwritten Offering, such Selling Holder may elect to withdraw therefrom
by notice to Crestwood and the Managing Underwriter; provided, however, that
such withdrawal must be made at least one Business Day prior to the time of
pricing of such Underwritten Offering to be effective. No such withdrawal or
abandonment shall affect Crestwood’s obligation to pay Registration Expenses.

Section 2.4 Sale Procedures. In connection with its obligations under this
Article II, Crestwood will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Resale Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Resale Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by the Resale Registration Statement;

(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Resale Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Resale Registration Statement or supplement or amendment
thereto, and (ii) such number of copies of the Resale Registration Statement and
the prospectus included therein and any supplements and amendments thereto as
such Selling Holder may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities covered by such Resale
Registration Statement;

(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Resale Registration Statement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders shall reasonably request; provided, however, that Crestwood will not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject;

(d) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the

 

9



--------------------------------------------------------------------------------

filing of the Resale Registration Statement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Resale Registration Statement or any
post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Resale Registration Statement or any prospectus
or prospectus supplement thereto;

(e) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Resale Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading (in the case of any prospectus contained therein, in the light of
the circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the Commission of any stop order suspending the
effectiveness of the Resale Registration Statement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by Crestwood of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, Crestwood agrees to
as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other commercially reasonable action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;

(f) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(g) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(h) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by Crestwood are then listed;

(i) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of
Crestwood to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

 

10



--------------------------------------------------------------------------------

(j) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(k) if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and

(l) Crestwood agrees that, if any Holder could reasonably be deemed to be an
“underwriter,” as defined in Section 2(a)(11) of the Securities Act, in
connection with the Resale Registration Statement and any amendment or
supplement thereof (a “Holder Underwriter Registration Statement”), then
Crestwood will reasonably cooperate with such Holder in allowing such Holder to
conduct customary “underwriter’s due diligence” with respect to Crestwood and
satisfy its obligations in respect thereof. In addition, at any Holder’s
request, Crestwood will furnish to such Holder, on the date of the effectiveness
of the Holder Underwriter Registration Statement and thereafter from time to
time on such dates as such Holder may reasonably request, (i) a “cold comfort”
letter, dated such date, from Crestwood’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to such Holder, (ii) an opinion, dated as of such date, of counsel
representing Crestwood for purposes of the Holder Underwriter Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, including a standard “10b-5” opinion for such
offering, addressed to such Holder and (iii) a standard officer’s certificate
from the chief executive officer or chief financial officer, or other officers
serving such functions, of the general partner of Crestwood addressed to the
Holder; provided, however, that with respect to any placement agent, Crestwood’s
obligations with respect to Section 2.4 shall be limited to one time, with an
additional bring-down request within 30 days of the date of such documents.
Crestwood will also permit legal counsel to such Holder to review and comment
upon any such Holder Underwriter Registration Statement at least five Business
Days prior to its filing with the Commission and all amendments and supplements
to any such Holder Underwriter Registration Statement with a reasonable number
of days prior to their filing with the Commission and not file any Holder
Underwriter Registration Statement or amendment or supplement thereto in a form
to which such Holder’s legal counsel reasonably objects. Each Selling Holder,
upon receipt of notice from Crestwood of the happening of any event of the kind
described in subsection (e) of Section 2.4, shall forthwith discontinue offers
and sales of the Registrable Securities until such Selling Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by
subsection (e) of Section 2.4 or until it is advised in writing by Crestwood
that the use of the prospectus may be resumed and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus,
and, if so directed by Crestwood, such Selling Holder will, or will request the
managing underwriter or underwriters, if any, to deliver to Crestwood (at
Crestwood’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.

 

11



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 2.4, Crestwood will not
name a Holder as an underwriter as defined in Section 2(a)(11) of the Securities
Act in any Resale Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires Crestwood to name any Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act, and such Holder does not consent
thereto, then such Holder’s Registrable Securities shall not be included on the
Resale Registration Statement or Holder Underwriter Registration Statement, as
applicable, such Holder shall no longer be entitled to received Liquidated
Damages under this Agreement with respect thereto and Crestwood shall have no
further obligations hereunder with respect to Registrable Securities held by
such Holder.

Section 2.5 Cooperation by Holders. Crestwood shall have no obligation to
include Registrable Securities of a Holder in the Resale Registration Statement,
or in an Underwritten Offering pursuant to Section 2.2(a), who has failed to
timely furnish such information that Crestwood determines, after consultation
with its counsel, is reasonably required in order for the registration statement
or prospectus supplement, as applicable, to comply with the Securities Act,
including the execution of the initial Selling Unitholder Notice and
Questionnaire attached as Exhibit A to this Agreement by the date specified
thereon.

Section 2.6 Restrictions on Public Sale by Holders of Registrable Securities.
For so long as any CMLP Units are Registrable Securities, each Holder agrees
that it will not sell any CMLP Units or other equity securities of Crestwood for
a period of up to 60 days following the pricing date of an Underwritten Offering
of equity securities by Crestwood; provided, however, that the duration of the
foregoing restrictions shall be no longer than the duration of the shortest
restriction imposed by the underwriters on the officers, directors or any
Affiliate of Crestwood. In addition, the provisions of this Section 2.6 shall
not apply with respect to a Holder that (i) owns less than $10.0 million of
Registrable Securities based on the Redemption Price, or (ii) has delivered a
Piggyback Opt-Out Notice to Crestwood pursuant to Section 2.2. Subject to such
Holder’s compliance with its obligations under the U.S. federal securities laws
and its internal policies: (a) Holder, for purposes hereof, shall not be deemed
to include any employees, subsidiaries or Affiliates that are effectively walled
off by appropriate “Chinese Wall” information barriers approved by Holder’s
legal or compliance department (and thus have not been privy to any information
concerning this transaction) (a “Walled Off Person”) and (b) the foregoing
covenants in this paragraph shall not apply to any transaction by or on behalf
of Holder that was effected by a Walled Off Person in the ordinary course of
trading without the advice or participation of Holder or receipt of confidential
or other information regarding this transaction provided by Holder to such
entity.

Section 2.7 Expenses.

(a) Expenses. Crestwood will pay all reasonable Registration Expenses as
determined in good faith. Each Selling Holder shall pay its pro rata share of
all Selling Expenses in connection with any sale of its Registrable Securities
hereunder. In addition, except as otherwise provided in Section 2.8, Crestwood
shall not be responsible for legal fees incurred by Holders in connection with
the exercise of such Holders’ rights hereunder.

 

12



--------------------------------------------------------------------------------

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
Crestwood’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on the Resale Registration Statement
pursuant to Section 2.1 and the disposition of such Registrable Securities,
including all registration, filing, securities exchange listing and NYSE fees,
all registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, any transfer taxes and the fees and
disbursements of counsel and independent public accountants for Crestwood,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. “Selling Expenses” means all
underwriting fees, discounts and selling commissions or similar fees or
arrangements allocable to the sale of the Registrable Securities.

Section 2.8 Indemnification.

(a) By Crestwood. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, Crestwood will indemnify
and hold harmless each Selling Holder thereunder, its directors, officers,
employees and agents and each Person, if any, who controls such Selling Holder
and its directors, officers, employees or agents (collectively, the “Selling
Holder Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case of any prospectus, in light
of the circumstances under which such statement is made) contained in the Resale
Registration Statement, any preliminary prospectus, prospectus supplement, free
writing prospectus or final prospectus contained therein, or any amendment or
supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in light
of the circumstances under which they were made) not misleading, and will
reimburse each such Selling Holder Indemnified Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Loss or actions or proceedings; provided, however, that
Crestwood will not be liable in any such case if and to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Selling Holder Indemnified Person in writing specifically for
use in the Resale Registration Statement, or prospectus supplement, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder Indemnified
Person, and shall survive the transfer of such securities by such Selling
Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless Crestwood, the general partner of Crestwood and
each of their respective directors, officers, employees and agents and each
Person, if any, who controls Crestwood within the meaning of the Securities Act
or of the Exchange Act, and its directors, officers, employees and agents, to
the same extent as the foregoing indemnity from Crestwood to the Selling
Holders, but only with respect to information regarding such Selling Holder
furnished

 

13



--------------------------------------------------------------------------------

in writing by or on behalf of such Selling Holder expressly for inclusion in the
Resale Registration Statement, any preliminary prospectus, prospectus
supplement, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof; provided, however, that the liability of
each Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.8. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.8 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party (provided appropriate documentation for such expense is also
submitted with such notice) as incurred; provided, however, that the indemnified
party will be required to repay the indemnifying party any amounts paid to it
for which it is determined the indemnified party was not otherwise entitled
within five calendar days of such determination. Notwithstanding any other
provision of this Agreement, no indemnifying party shall settle any action
brought against any indemnified party with respect to which such indemnified
party is entitled to indemnification hereunder without the consent of the
indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.8 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in

 

14



--------------------------------------------------------------------------------

no event shall such Selling Holder be required to contribute an aggregate amount
in excess of the dollar amount of proceeds (net of Selling Expenses) received by
such Selling Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.8 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.9 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, Crestwood agrees to
use its commercially reasonable efforts to:

(a) Make and keep public information regarding Crestwood available, as those
terms are understood and defined in Rule 144 of the Securities Act, at all times
from and after the date hereof;

(b) File with the Commission in a timely manner all reports and other documents
required of Crestwood under the Securities Act and the Exchange Act at all times
from and after the date hereof; and

(c) So long as a Holder owns any Registrable Securities, furnish, unless
otherwise available at no charge by access electronically to the Commission’s
EDGAR filing system, to such Holder forthwith upon request a copy of the most
recent annual or quarterly report of Crestwood, and such other reports and
documents so filed with the Commission as such Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing such Holder
to sell any such securities without registration.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
Crestwood to register Registrable Securities under this Article II will be
transferable or assignable by EFS to any EFS Member or to a transferee or
assignee of Registrable Securities, but such rights will only be exercisable by
such transferee to the extent that (a) such transferee, at the time such
transferee seeks to exercise the rights set forth in this Article II holds
Registrable Securities with an aggregate value of at least $10.0 million, based
on the Redemption Price,

 

15



--------------------------------------------------------------------------------

(b) Crestwood is given written notice prior to any such transfer or assignment,
stating the name and address of each such transferee and identifying the
securities that are being transferred or assigned, and (c) each such transferee
agrees in writing to undertake responsibility for its portion of the obligations
of the applicable transferor under this Agreement.

Section 2.11 Limitation on Subsequent Registration Rights. From and after the
date hereof, Crestwood shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, enter into any
agreement with any current or future holder of any securities of Crestwood that
would allow such current or future holder to require Crestwood to include
securities in any registration statement filed by Crestwood on a basis other
than pari passu with, or expressly subordinate to, the priority rights set forth
in Section 2.2(b) granted to the Holders of Registrable Securities hereunder.

ARTICLE III.

MISCELLANEOUS

Section 3.1 Communications. All notices and other communications provided for or
permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to EFS, to the address set forth on Exhibit A to the Company Agreement,
with a copy to:

Sidley Austin LLP

1000 Louisiana Street, Suite 6000

Houston, Texas 77002

Attention: Timothy C. Langenkamp

Facsimile: (713) 495-7799

Email: tlangenkamp@sidley.com

(b) if to a transferee of EFS, to such Holder at the address provided pursuant
to Section 2.10 above; and

(c) if to Crestwood:

Crestwood Midstream Partners LP

700 Louisiana Street, Suite 2060

Houston, Texas 77002

Attention: Kelly Jameson

Facsimile: (832) 519-2250

Email: KJameson@crestwoodlp.com

 

16



--------------------------------------------------------------------------------

with a copy to:

Locke Lord LLP

600 Travis Street, Suite 2600

Houston, Texas 77002

Attention: Steve Peterson

Facsimile: (713) 229-2668

Email: speterson@lockelord.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

Section 3.2 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.3 Assignment of Rights. All or any portion of the rights and
obligations of EFS under this Agreement may be transferred or assigned by EFS in
accordance with Section 2.10.

Section 3.4 Recapitalization, Exchanges, Etc. Affecting the Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Crestwood or any successor or assign of
Crestwood (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
unit splits, recapitalizations and the like occurring after the date of this
Agreement.

Section 3.5 Aggregation of Restricted Units. All Registrable Securities held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights and
applicability of any obligations under this Agreement.

Section 3.6 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

Section 3.7 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

 

17



--------------------------------------------------------------------------------

Section 3.8 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.9 Governing Law. The Laws of the State of Delaware shall govern this
Agreement without regard to principles of conflicts of Laws that would apply the
substantive law of some other jurisdiction.

Section 3.10 Severability of Provisions. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting or impairing the
validity or enforceability of such provision in any other jurisdiction.

Section 3.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by Crestwood set forth herein. This Agreement
and the Company Agreement supersede all prior agreements and understandings
between the parties with respect to such subject matter.

Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by Crestwood and the Holders of a majority of the
then-outstanding Registrable Securities (or the EFS Member, to the extent that
no Registrable Securities have been issued); provided, however, that, to the
extent that any Registrable Securities have been issued, no such amendment shall
materially and adversely affect the rights of any Holder hereunder without the
consent of such Holder.

Section 3.13 No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than EFS (and its
permitted assignees) and Crestwood shall have any obligation hereunder and that,
notwithstanding that EFS is a corporation, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any EFS or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise by incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of EFS or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the

 

18



--------------------------------------------------------------------------------

foregoing, as such, for any obligations of EFS under this Agreement or any
documents or instruments delivered in connection herewith or therewith or for
any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any assignee of EFS hereunder.

Section 3.15 Interpretation. Article, Exhibit and Section references in this
Agreement are references to the corresponding Article and Section to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.” Whenever any determination, consent
or approval is to be made or given by EFS or a Holder under this Agreement, such
action shall be in such Person’s sole discretion unless otherwise specified.

Section 3.16 Equal Treatment of Holders. Neither Crestwood nor any of its
Affiliates shall, directly or indirectly, offer to pay, pay or cause to be paid
any consideration, whether by way of interest, fee, payment for the redemptions
or exchange of Registrable Securities, or otherwise, to any holder of
Registrable Securities for or as an inducement to, or in connection with
solicitation of, any consent, waiver or amendment of any terms or provisions of
the Registrable Securities or this Agreement or any of the other agreements
referred to in this Agreement unless such consideration is offered to all
Holders.

*        *        *         *        *        *

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CRESTWOOD MIDSTREAM PARTNERS LP

By:

  Crestwood Gas Services GP LLC, its general partner

By:

 

/s/ Kelly Jameson

 

Name: Kelly Jameson

 

Title: Senior Vice President and General Counsel

 

AIRCRAFT SERVICES CORPORATION

By:

 

/s/ Tyson Yates

 

Name: Tyson Yates

 

Title: Vice President

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit A

Selling Unitholder Notice and Questionnaire

[attached]



--------------------------------------------------------------------------------

Exhibit A — Selling Unitholder Notice and Questionnaire

Beneficial owners of [Unit Description] that do not complete this Notice and
Questionnaire and deliver it to us as provided below will not be named as
selling unitholders in resale registration statements that may be filed by
[Issuer] with the Securities and Exchange Commission.

Beneficial owners are encouraged to complete and deliver this Notice and
Questionnaire as promptly as practicable after their acquisition of Registrable
Securities, and in any case no later than [•], so that such beneficial owners
may be named. Please see the fax, email and other contact information on the
signature page below.

Certain legal consequences arise from being named a selling unitholder.
Beneficial owners are advised to consult their own securities law counsel
regarding being named or not being named a selling unitholder in the
registration statement.

Notice

The undersigned beneficial owner (the “Selling Unitholder”) of [Unit
Description] (“Units”) in [Issuer] (the “Partnership”) acquired in a private
placement by the Partnership (such Units, the “Registrable Securities”) hereby
gives notice to the Partnership of its intention to sell or otherwise dispose of
Registrable Securities beneficially owned by it and listed below in Item 3
(unless otherwise specified under Item 3) pursuant to a registration statement
to be filed by the Partnership (the “Resale Registration Statement”) with the
Securities and Exchange Commission. The undersigned, by signing and returning
this Notice and Questionnaire, understands that it will be bound by the terms
and conditions of this Notice and Questionnaire and the Registration Rights
Agreement, including the indemnification provisions thereof.

The undersigned hereby provides the following information to the Partnership and
represents and warrants that such information is accurate and complete as of the
date hereof and undertakes to provide the Partnership with updates of this in
formation.

 

A-1



--------------------------------------------------------------------------------

Questionnaire

 

1. (a)    Full legal name of Selling Unitholder:

 

                                                                          
                                         
                                         
                                                   

 

  (b) Full legal name of the broker-dealer or other third party through which
Registrable Securities listed in Item (3) below are held:

                                                                          
                                         
                                         
                                                   

 

  (c) Full legal name of the Depository Trust Company participant (if applicable
and if not the same as (b) above) through which Registrable Securities listed in
(3) below are held:

                                                                          
                                         
                                         
                                                   

 

  (d) Full legal name of the Depository Trust Company participant (if applicable
and if not the same as (b) above) through which Registrable Securities listed in
(3) below are held:

 

2. Address for Notices to Selling Unitholder:

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

Email:                                          
                                         
                                         
                                                                  

Telephone, including area code:                                          
                                         
                                                                 

Fax, including area code:                                          
                                         
                                                                             

Contact Person:                                          
                                         
                                         
                                                  

 

3. Ownership of Registrable Securities and Other Securities:

Number of Registrable Securities Beneficially Owned:

                                                                
                                         
                                         
                                                    

 

                                                                           
                                         
                                         
                                        

Unless otherwise indicated in the space provided below, all Registrable
Securities listed in response to Item (3) above will be included in the Resale
Registration Statement. If the undersigned does not wish all such Registrable
Securities to be so included, please indicate below the number of units to be
included:

                                                                
                                         
                                         
                                                    

A “beneficial owner” of a security includes:

(1) Any person who, directly or indirectly, through any contract, arrangement,
understanding, relationship, or otherwise has or shares:

 

  (a) voting power which includes the power to vote, or to direct the voting of,
such security; and/or,

 

  (b) investment power which includes the power to dispose, or to direct the
disposition of, such security;

(2) Any person who, directly or indirectly, creates or uses a trust, proxy,
power of attorney, pooling arrangement or any other contract, arrangement, or
device with the purpose or effect of divesting such person of beneficial
ownership of a security or preventing the vesting of such beneficial ownership
as part of a plan or scheme to evade the reporting requirements of
section 13(d) or (g) of the Securities Exchange Act of 1934, as amended; and

 

A-2



--------------------------------------------------------------------------------

(3) Any person who has the right to acquire “beneficial ownership” (defined by
reference to paragraph (1) above) of such security within sixty days, including
but not limited to any right to acquire: (a) through the exercise of any option,
warrant or right; (b) through the conversion of a security; (c) pursuant to the
power to revoke a trust, discretionary account, or similar arrangement; or
(d) pursuant to the automatic termination of a trust, discretionary account or
similar arrangement; provided, however, any person who acquires a security or
power specified in clauses (a), (b) or (c) above, with the purpose or effect of
changing or influencing the control of the issuer, or in connection with or as a
participant in any transaction having such purpose or effect, immediately upon
such acquisition shall be deemed to be the beneficial owner of the securities
which may be acquired through the exercise or conversion of such security or
power.

 

4. Ownership of Other Securities Owned by the Selling Unitholder:

 

                                                                          
                                         
                                         
                                                   

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Partnership other than
the Registrable Securities listed above in Item (3).

 

  (a) Number of Other Securities of the Partnership beneficially owned by the
Selling Unitholder:

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

  (b) CUSIP No(s).of such other Partnership securities beneficially owned:

                                                                          
                                         
                                         
                                                   

 

5. Voting or Investment Power Over the Selling Unitholder:

 

  (a) Names of natural persons or entities who have sole or shared investment
power over the Registrable Securities and other securities owned by the Selling
Unitholder. For purposes of this Item 5, “voting power” includes the power to
vote or direct the voting of such securities, and “investment power” includes
the power to dispose or direct the disposition of such securities.

 

  (b) Describe whether the natural persons or entities named in Item 5(a) have
sole voting or investment power over the Registrable Securities and other
securities owned by the Selling Unitholder.

 

6. Relationships with the Partnership:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the
Partnership (or its predecessors or affiliates) during the past three years.

State any exceptions here:

 

7. FINRA Relationships

 

  (a) Are you (i) a FINRA Member (see definition below), (ii) a Controlling (see
definition below) shareholder of a FINRA Member, (iii) a Person Associated with
a Member of FINRA (see definition below), or (iv) an Underwriter or a Related
Person (see definition below) with respect to the proposed offering; or (b) do
you own any shares of common stock or other securities of any FINRA Member not
purchased in the open market; or (c) have you made any outstanding subordinated
loans to any FINRA Member?

¨ Yes ¨ No

If yes, please describe below:

FINRA Member. The term “FINRA member” means either any broker or dealer admitted
to membership in the Financial Industry Regulatory Authority, formerly known as
the National Association of Securities Dealers, Inc. (“FINRA”). (FINRA Manual,
Bylaws Article I, Definitions)

 

A-3



--------------------------------------------------------------------------------

Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)

Person Associated with a Member of FINRA. The term “person associated with a
member of FINRA” means every sole proprietor, partner, officer, director, branch
manager or executive representative of any FINRA Member, or any natural person
occupying a similar status or performing similar functions, or any natural
person engaged in the investment banking or securities business who is directly
or indirectly controlling or controlled by a FINRA Member, whether or not such
person is registered or exempt from registration with FINRA pursuant to its
bylaws. (FINRA Manual, Bylaws Article 1, Definitions)

Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (FINRA Interpretation)

 

  (b) Have you provided any consulting or other services to the Partnership?

¨ Yes ¨ No

If yes, please provide a detailed description of such services, a statement as
to all cash or non-cash compensation received in return for such services, and
copies of all agreements or correspondence governing or describing such
services:

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

  (c) Do you have any oral or written agreements with any FINRA Member or any
person associated with a member of FINRA (see definition below) concerning the
disposition of your securities of the Partnership?

¨ Yes ¨ No

If yes, please describe:

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

8. If you are a FINRA Member or an affiliate of a FINRA Member (i.e. if you
answered “yes” to Question 7(a) above), please answer the following questions:

 

  (a) Do you currently have any plans to acquire, receive, distribute, trade,
sell or otherwise participate, in any capacity, in the distribution of the Units
to be registered or have you had any discussions, formal or informal, regarding
the potential for such an arrangement?

¨ Yes ¨ No

 

A-4



--------------------------------------------------------------------------------

If yes, please provide complete details of any and all items of value received
or to be received by FINRA Members and/or affiliates thereof in connection with
such sales:

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

  (b) Have you provided or will you be providing any investment banking,
commercial banking and/or financial advisory services to the Partnership during
the 180-day period preceding the filing of this offering with the SEC or the
90-days following effectiveness of this offering?

¨ Yes ¨ No

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

  (c) If yes, please provide the complete details of such services and any
compensation received or to be received for such services:

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

9. Plan of distribution:

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item
(3) pursuant to the Resale Registration Statement only as follows (if at all):
Such Registrable Securities may be sold from time to time directly by the
undersigned or alternatively through underwriters or broker-dealers or agents.
If the Registrable Securities are sold through underwriters or broker-dealers,
the Selling Unitholder will be responsible for underwriting discounts or
commissions or agents’ commissions and their professional fees. Such Registrable
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve block transactions) (i) on any national
securities exchange or quotation service on which the Registrable Securities may
be listed or quoted at the time of sale, (ii) in the over-the-counter market,
(iii) in transactions otherwise than on such exchanges or services or in the
over-the-counter market or (iv) through the writing of options. In connection
with the sales of Registrable Securities or otherwise, the undersigned may enter
into hedging transactions with broker-dealers, which may in turn engage in short
sales of Registrable Securities in the course of hedging positions they assume.
The undersigned may also sell Registrable Securities short and deliver
Registrable Securities to close out short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.
The Selling Unitholder may pledge or grant a security interest in some or all of
the Registrable Securities owned by it and, if it defaults in the performance of
its secured obligations, the pledgees or secured parties may offer and sell the
Registrable Securities from time to time. The Selling Unitholder also may
transfer and donate Registrable Securities in other circumstances in which case
the transferees, donees, pledgees or other successors in interest will be the
Selling Unitholder for purposes of the prospectus.

 

A-5



--------------------------------------------------------------------------------

State any exceptions here:

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

 

                                                                          
                                         
                                         
                                                   

Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Partnership.

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations) and the provisions of the Securities Act
relating to prospectus delivery, in connection with any offering of Registrable
Securities pursuant to the Resale Registration Statement. The undersigned agrees
that neither it nor any person acting on its behalf will engage in any
transaction in violation of such provisions.

The Selling Unitholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Resale Registration Statement, the undersigned agrees to promptly notify the
Partnership of any inaccuracies or changes in the information provided herein
that may occur subsequent to the date hereof at any time while the Resale
Registration Statement remains effective.

All notices hereunder and pursuant to the Registration Rights Agreement shall be
made in writing at the address set forth below.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to items (1) through (9) above and the inclusion
of such information in the Resale Registration Statement and the related
prospectus. The undersigned understands that such information will be relied
upon by the Partnership in connection with the preparation or amendment of the
Resale Registration Statement and the related prospectus.

By signing below, the undersigned agrees that if the Partnership notifies the
undersigned that the Resale Registration Statement is not available, the
undersigned will suspend use of the prospectus until receipt of notice from the
Partnership that the prospectus is again available.

 

A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Name of Holder:                                                 

Signature of Authorized Signatory of
Holder:                                                 

Name of Authorized Signatory:                                                 

Title of Authorized Signatory:                                                 

Dated:                                                 

Signature Page to Questionnaire



--------------------------------------------------------------------------------

PLEASE RETURN THE COMPLETED AND EXECUTED

NOTICE AND QUESTIONNAIRE:

(1) by fax or email by [•] to:

[Issuer]

Locke Lord LLP

600 Travis Street, Suite 2600

Houston, Texas 77002

Attention: Steve Peterson

Facsimile: (713) 229-2668

Email: speterson@lockelord.com

and (2) return the original, executed notice and questionnaire to the same at
the address above.